Title: To Thomas Jefferson from John Moody, 3 November 1808
From: Moody, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Staunton Augusta County Nov 3d. 08.
                  
                  This Mail I Recevd your favour in Answer to Mine About your Mill Respecting Mr. Evans Claims. Be pleased to Accept my thanks for this Mark of Esteem, and permit me to tender you Mr. Evans Most Gratefull Acknowledgements. Inclosed you have The Specifications Necessary to Obtain a permit in the form Made out to others Epting the Receicept not Being Legale, and Serves only to Shew what would be Nesarry and According to Mr. Evans Intructions to me. With Respect and Esteem I am your Most Obt.
                  
                     John Moody 
                     
                  
                  
                     PS. I Shall remain in this Neighbourhood a fortnight. If you have occasion on this Busness please write me here
                  
                  
                     J. M
                  
                Enclosure
                                    
                     
                        
                           3 Nov. 1808
                        
                     
                     
                         Commonwealth of Virginia Virg.
                     This is to Certify That Thomas Jefferson, Esquire a Citizen of Albemarle County, is now the Owner of a Merchants Mill which he has Erected & Built Situate on the Rivana or North fork of James River with Two water wheels Turning Two pair of french Bun Mill Stones And in Said Mill there is erected Applyd and now in use the following Inventions and Improvements Securred to Oliver Evans by Letters from the United States Viz. One Grain Elevator one Meal Elevator one Sett of Conveyors And One Hopper Boy: for and During the Space of Two years last and past without any permits from Said Evans or his Agents And that the Said Thomas Jefferson Esquire hath voluntarly by his Letter to John Moody willingly Agreed to pay The old price of Forty Dollaars for Each water wheel with Interests for two years on the Same To Mr. Oliver Evans in Philadelphia per Statements on the other Side Accompanying this Certificate when a permit will be Granted Given under my Hand this this 3d Day of November 1808—
                     
                        John Moody 
                        
                        Agent for Oliver Evans—
                     
                     
                        Thomas Jefferson Esquire
                        
                              To  Oliver Evans Dd.
                        
                           
                              
                                 To principel $0$ for applying and using his Machines to Two water wheels at
                                 
                                 
                              
                              
                                 40 Dollars Each
                                 
                                 $ 80
                                 –
                                 
                              
                              
                                 Interest 2 years 6 ⅌Ct.
                                 
                                  
                                    9
                                 
                                 
                                    –60
                                 
                                 
                              
                              
                                 
                                 
                                 $ 89
                                 :60
                                 
                              
                              
                                 Contra Cr.
                                 
                                 
                                 
                                 
                              
                              
                                 By Cash when paid to John Moodyhis Comision half Interest
                                 }
                                 
                                    4
                                 
                                 
                                    –80
                                 
                                 
                              
                              
                                 Balanc Due Oliver Evans.
                                 
                                 
                                    $84
                                 
                                 
                                    :80
                                 
                                 
                              
                           
                        
                        P.S. If the Comision was paid The following Receipt would give you a Cr with Mr. Evans. But the Amount of $89.60 may be paid to him with More Convincing
                        
                           Received from Thomas Jefferson Esquire four Dollars & Eighty Cents as above—
                        
                           $4–80
                        
                     
                  
                  
               